Exhibit 10.4



--------------------------------------------------------------------------------



PURCHASE AND SALE AGREEMENT


by and between
PATTERN CANADA FINANCE COMPANY ULC,
Purchaser


and
PATTERN ENERGY GROUP LP,
Seller


Dated as of
October 10, 2019




Direct or Indirect Interests
in
Henvey Inlet Wind LP
and
Pattern Henvey Inlet GP Holdings Inc.
and
HIW Property Holdings LP and HIW Property Holdings GP Inc.
and
NPC Loans



--------------------------------------------------------------------------------










--------------------------------------------------------------------------------


TABLE OF CONTENTS








ARTICLE 1
 
 
PURCHASE AND SALE OF THE ACQUIRED INTERESTS AND NPC LOANS
1
 
1.1Agreement to Sell and Purchase
1
 
1.2Signing Date Deliverables
1
 
1.3Purchase Price
1
 
1.4The Closing
2
 
1.5Conduct of Closing
2
 
1.6Property Company Assets
2
ARTICLE 2 
 
 
REPRESENTATIONS AND WARRANTIES OF SELLER
3
 
2.1Organization and Status
3
 
2.2Power; Authority; Enforceability
3
 
2.3No Violation
3
 
2.4No Litigation
4
 
2.5Consents and Approvals
4
 
2.6Acquired Interests
4
 
2.7Solvency
4
 
2.8Compliance with Law
4
 
2.9Taxes
5
 
2.10Unregistered Securities
6
 
2.11Broker’s Fees
6
 
2.12Material Contracts
6
ARTICLE 3
 
 
REPRESENTATIONS AND WARRANTIES OF PURCHASER
6
 
3.1Organization and Status
6
 
3.2Power; Authority; Enforceability
6
 
3.3No Violation
7
 
3.4No Litigation
7
 
3.5Consents and Approvals
7
 
3.6Solvency
7
 
3.7Compliance with Law
7
 
3.8No Reliance
7
 
3.9Investment Intent
8
 
3.10Accredited Investor
8
 
3.11Broker’s Fee
8
ARTICLE 4
 
 
COVENANTS; OTHER OBLIGATIONS
8
 
4.1Covenants Between Signing and Closing
8
 
4.2Other Covenants
9
ARTICLE 5
 
 
CONDITIONS TO CLOSING; TERMINATION
10
 
5.1Conditions Precedent to Each Party’s Obligations to Close
10



i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)






 
5.2Conditions Precedent to Obligations of Purchaser to Close
11
 
5.3Conditions Precedent to the Obligations of Seller to Close
12
 
5.4Termination
13
ARTICLE 6 
 
 
REMEDIES FOR BREACHES OF THIS AGREEMENT
13
 
6.1Indemnification
13
 
6.2Limitations on Seller’s or Purchaser’s Indemnification
14
 
6.3Reimbursements; Refunds
15
 
6.4Right to Control Proceedings for Third Party Claims
15
 
6.5Mitigation; Treatment of Indemnification
16
 
6.6Exclusive Remedy
17
ARTICLE 7
 
 
MISCELLANEOUS
17
 
7.1Entire Agreement
17
 
7.2Notices
17
 
7.3Successors and Assigns
17
 
7.4Jurisdiction; Service of Process; Waiver of Jury Trial
18
 
7.5Headings; Construction; and Interpretation
20
 
7.6Further Assurances
20
 
7.7Amendment and Waiver
20
 
7.8No Other Beneficiaries
20
 
7.9Governing Law
20
 
7.10Schedules
20
 
7.11Limitation of Representation and Warranties
20
 
7.12Counterparts
21
 
7.13Severability
21
 
7.14Limit on Damages
21
 
7.15Specific Performance
21





ii

--------------------------------------------------------------------------------





LIST OF APPENDICES
Appendix A-1        General Definitions


Appendix A-2        Rules of Construction


Appendix B        Transaction Terms and Conditions


Appendix C
Acquired Interests; NPC Loans; Ownership Structure; and Wind Project Information



Appendix D        Documents and Key Counterparties


LIST OF SCHEDULES
Schedule 2.4
Litigation



Schedule 2.5
Seller Consents and Approvals



Schedule 3.5
Purchaser Consents and Approvals



Schedule 4.1(a)    Seller’s Pre-Closing Covenants


Schedule 4.2(e)    Tax Allocation


Schedule 6.4(b)    Control of Defense of Third Party Claims








iii

--------------------------------------------------------------------------------





PURCHASE AND SALE AGREEMENT
THIS PURCHASE AND SALE AGREEMENT (this “Agreement”), dated as of October 10,
2019, is made by and between Pattern Canada Finance Company ULC, a Nova Scotia
unlimited liability company (“Purchaser”), and Pattern Energy Group LP, a
Delaware limited partnership (“Seller”). Capitalized terms used in this
Agreement shall have the respective meanings specified in Appendix A-1 attached
hereto.
RECITALS
WHEREAS, Seller owns, directly or indirectly through one or more Seller
Affiliates (each such Seller Affiliate, a “Subsidiary Transferor”), some or all
of the membership or partnership interest, shares, voting securities, or other
equity interests, as applicable, in (i) the project company which owns the wind
project (herein referred to as the “Project Company”, as described on Part I of
Appendix C attached hereto; and the “Wind Project”, as described on Part II of
Appendix C); and (ii) HIW Property Holdings LP (herein referred to as the
“Property Company”, as described on Part I of Appendix C attached hereto);
WHEREAS, Seller desires to sell to Purchaser, and Purchaser desires to purchase
from Seller, the Acquired Interests defined and described in Part I of Appendix
C attached hereto (herein referred to as the “Acquired Interests”) and the NPC
Loans defined and described in Part I of Appendix C attached hereto (herein
referred to as the “NPC Loans”).
NOW, THEREFORE, in consideration of the foregoing premises and the mutual terms,
conditions and agreements set forth herein, and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, the parties hereby agree as follows:


    





--------------------------------------------------------------------------------





ARTICLE 1
PURCHASE AND SALE OF THE ACQUIRED INTERESTS AND NPC LOANS

1.1    Agreement to Sell and Purchase. Subject to the satisfaction or waiver (by
the party for whose benefit such condition exists) of the conditions set forth
in Article 5 and the other terms and conditions of this Agreement, at the
Closing (a) Seller shall sell, assign, transfer and convey (or, if applicable,
cause the Subsidiary Transferors to sell, assign, transfer and convey) the
Acquired Interests and the NPC Loans to Purchaser, and (b) Purchaser shall
purchase the Acquired Interests and the NPC Loans from Seller (or, if
applicable, the Subsidiary Transferors), for the Purchase Price.

1.2    Signing Date Deliverables. On the date of this Agreement, each of Seller
and Purchaser shall deliver to the other party the deliverables set forth in
Part II of Appendix B.

1.3    Purchase Price. The purchase price payable by the Purchaser to Seller
(or, if applicable, the Subsidiary Transferor) for the Acquired Interests and
the NPC Loans at Closing shall be the Purchase Price set forth in Part I of
Appendix B. The Purchase Price shall be subject to adjustment by the Purchase
Price Adjustment (if any) set forth in Part I of Appendix B. All payments of the
Purchase Price and any Purchase Price Adjustment shall be paid by wire transfer
of same day funds in the applicable Currency to the applicable accounts set
forth in Part I of Appendix B, or as otherwise directed in writing by Seller to
Purchaser on or prior to the Closing. The Post-Closing Adjustment shall be paid
as set forth in Part I of Appendix B.

1.4    The Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) will take place on the date and at the location
specified in Part III of Appendix B or such other time and place as the parties
hereto shall mutually agree (including Closing by facsimile or “PDF” electronic
mail transmission exchange of executed documents or signature pages followed by
the exchange of originals as soon thereafter as practicable), and will be
effective as of 12:01 a.m. Eastern Time on the day the Closing occurs.

1.5    Conduct of Closing.
(a)    At or prior to the Closing, Seller shall deliver, or cause to be
delivered, to Purchaser:
(i)
The original certificates representing the Acquired Interests duly endorsed for
transfer by Seller (or, if applicable, the Subsidiary Transferors) to Purchaser
or with appropriate powers with respect thereto duly endorsed by Seller (or, if
applicable, such Subsidiary Transferors); provided, that if the Acquired
Interests are not in certificated form, Seller shall deliver to Purchaser a duly
executed assignment agreement or other instrument conveying such Acquired
Interests to Purchaser in form and substance reasonably acceptable to Purchaser;



2



--------------------------------------------------------------------------------




(ii)
Any other documents and certificates contemplated by Article 4 and Article 5
hereof to be delivered by or on behalf of Seller, including the certificate
referred to in Section 5.2(d); and

(iii)
Any other Closing deliverables set forth in Appendix B-1.

(b)    At or prior to the Closing, Purchaser shall deliver to Seller:
(i)
The documents and certificates contemplated by Article 4 and Article 5 hereof to
be delivered by or on behalf of Purchaser, including the certificate referred to
in Section 5.3(d); and

(ii)
Any other Closing deliverables set forth in Appendix B-2.


1.6    Property Company Assets. In respect of the purchase and sale of the
Acquired Interests under this Agreement, the Purchaser shall file all requisite
returns and pay directly to the appropriate Governmental Authority all land
transfer taxes payable by it and, upon the reasonable request of the Seller, the
Purchaser shall furnish proof of such payment.

ARTICLE 2    
REPRESENTATIONS AND WARRANTIES OF SELLER
Except as set forth in, or qualified by any matter set forth in, the Schedules
attached hereto, Seller hereby represents and warrants to Purchaser as set forth
in this Article 2 as of (a) the date hereof and (b) if the Closing Date is not
the date of this Agreement, the Closing Date, in each case, unless otherwise
specified in the representations and warranties below, in which case the
representation and warranty is made as of such date. Whether or not a particular
Section of this Article 2 refers to a specific, numbered Schedule, such Section
shall, to the extent applicable, be subject to the exceptions, qualifications,
and other matters set forth in the Schedules to the extent that the relevance of
such exceptions, qualifications or other matters is reasonably apparent on the
face thereof.

2.1    Organization and Status. Each of Seller and each Subsidiary Transferor
(a) is duly formed, validly existing and in good standing under the laws of the
jurisdiction of its formation as set forth in the preamble to this Agreement or
Part I of Appendix C, as applicable, (b) is duly qualified, authorized to do
business and in good standing in each other jurisdiction where the character of
its properties or the nature of its activities makes such qualification
necessary, and (c) has all requisite power and authority to own or hold under
lease the property it purports to own or hold under lease and to carry on its
business as now being conducted. Seller has made available to Purchaser complete
and correct copies of the Organization Documents for Seller and each Subsidiary
Transferor.

2.2    Power; Authority; Enforceability. Each of Seller and each Subsidiary
Transferor has the legal capacity and power to enter into, deliver and perform
its obligations under this Agreement and has been duly authorized, in accordance
with its Organization Documents, to enter into, deliver and perform its
obligations under this Agreement. This Agreement has been duly executed and


3



--------------------------------------------------------------------------------




delivered by Seller and constitutes the legal, valid and binding obligation of
Seller, enforceable against it in accordance with its terms, except as may be
limited by applicable bankruptcy, insolvency, moratorium, reorganization and
similar laws affecting the enforcement of creditors’ rights generally and
subject to general principles of equity regardless of whether enforceability is
considered in a proceeding in equity or at law.

2.3    No Violation. The execution, delivery and performance by Seller of its
obligations under this Agreement, and the performance by each Subsidiary
Transferor of this Agreement, in each case including without limitation the sale
of the Acquired Interests and the NPC Loans to the Purchaser, do not, and will
not, (a) violate any Governmental Rule to which Seller or any Subsidiary
Transferor is subject or the Organization Documents of Seller or any Subsidiary
Transferor, (b) conflict with, result in a breach of, constitute a default
under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify or cancel or require any notice under any
agreement, contract, lease, license, instrument or other arrangement to which
Seller or any Subsidiary Transferor is a party or by which Seller or any
Subsidiary Transferor is bound or (c) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify or cancel or require any notice under
any Material Contract, except, in the case of this clause (c), as would not
reasonably be expected to be material in the context of the Wind Project or
otherwise prevent or materially impair or delay the consummation of the
transactions contemplated by this Agreement.

2.4    No Litigation. Except for any potential claims associated with
construction cost overruns relating to the Wind Project or as set forth in
Schedule 2.4, none of Seller or its Affiliates is a party to or has received
written notice of any pending or, to the Knowledge of Seller, threatened
litigation, action, suit, proceeding or governmental investigation against
Seller or its Affiliates which would reasonably be expected to be material to
the Project Company, the Property Company and the Wind Project or the ownership
of the Acquired Interests or which seeks the issuance of an order restraining,
enjoining, altering or materially delaying the consummation of the transactions
contemplated by this Agreement.

2.5    Consents and Approvals. Except as set forth in Schedule 2.5, no Consent
of any Governmental Authority or any other Person, is required by or with
respect to Seller in connection with the execution and delivery of this
Agreement by Seller, or the consummation by Seller or any Subsidiary Transferor
of the transaction contemplated hereby, except for any Consents which if not
obtained would not reasonably be expected to prevent or materially impair or
delay the consummation of the transactions contemplated by this Agreement and
which can be reasonably expected to be obtained or made in the ordinary course
after the Closing.

2.6    Acquired Interests. Seller owns, directly or indirectly through one or
more Seller Affiliates as identified in Part I of Appendix C, of record and
beneficially one hundred percent (100%) of the Acquired Interests. Part I of
Appendix C sets forth the equity capitalization of the Project Company and the
Property Company. All of the interests described in Part I of Appendix C have
been duly authorized, validly issued and are fully-paid and non-assessable and,
except as set forth on Part I of Appendix C, there are no outstanding (i) equity
interests or voting securities of the Project Company or Property Company, (ii)
securities of the Project Company or Property


4



--------------------------------------------------------------------------------




Company convertible into or exchangeable for any equity interests or voting
securities of the Project Company or Property Company, as applicable, or (iii)
options or other rights to acquire from the Project Company or Property Company,
or other obligation of the Project Company or Property Company to issue, any
equity interests or voting securities or securities convertible into or
exchangeable for equity interests or voting securities of the Project Company or
Property Company, or any obligations of the Project Company, the Property
Company or any of their Subsidiaries to repurchase, redeem or otherwise acquire
any of the foregoing. The Seller (or, if applicable, the Subsidiary Transferors)
has good and valid title to, and has, or will have, full power and authority to
convey, the Acquired Interests, as of the Closing Date. The Acquired Interests
have been, or will be, validly issued, and are, or will be, fully paid and
non-assessable. On the Closing Date, Seller (or, if applicable, the Subsidiary
Transferors) will convey to Purchaser good and valid title to the Acquired
Interests free and clear of all Liens other than Permitted Liens. Each of the
Project Company and the Property Company has good title to, or subject to the
terms and conditions of any leases, the right to use, its respective material
real property and other material assets free and clear of all Liens other than
Permitted Liens.

2.7    Solvency. There are no bankruptcy, reorganization or arrangement
proceedings pending against, being contemplated by or, to the Knowledge of
Seller, threatened against, Seller or any Subsidiary Transferor. None of Seller
or any Subsidiary Transferor (a) has had a receiver, receiver and manager,
liquidator, sequestrator, trustee or other officer with similar powers appointed
over all or part of its business or its assets, and to the Knowledge of Seller,
no application therefor is pending or threatened, (b) is insolvent or presumed
to be insolvent under any law or is unable to pay its debts as and when they
fall due, (c) has made a general assignment for the benefit of its creditors, or
(d) has taken any action to approve any of the foregoing.

2.8    Compliance with Law. To the Knowledge of Seller, there has been no actual
violation by Seller or any Subsidiary Transferor of or failure of Seller or any
Subsidiary Transferor to comply with any Governmental Rule that is applicable to
it, or allegation by any Governmental Authority of such a violation, that would
reasonably be expected to be material and relates to the Wind Project or would
otherwise reasonably be expected to prevent or materially impair or delay the
consummation of the transactions contemplated by this Agreement.

2.9    Taxes.
(a)    Each of the Project Company and the Property Company has been, since its
formation, a partnership or a disregarded entity for U.S. federal income tax
purposes.
(b)    Each of Pattern Henvey Inlet GP Holdings Inc. (“GP1”), Henvey Inlet Wind
GP Inc. (“GP2”), HIW Property Holdings GP Inc. (“GP3”) and any Subsidiary
Transferor is, and has been at all times, a resident of Canada for the purposes
of the Income Tax Act (Canada) (the “Canadian Tax Act”).
(c)    Each of GP1, GP2, GP3, the Project Company and the Property Company has
filed all federal, provincial and local Tax Returns that it is required to file,
has paid or has caused to be paid all Taxes it is required to pay to the extent
due (other than those Taxes that it is contesting in good faith and by
appropriate proceedings, with adequate, segregated reserves established for


5



--------------------------------------------------------------------------------




such Taxes) and, to the extent such Taxes are not due, has established or caused
to be established reserves that are adequate for the payment thereof as required
by GAAP.
(d)    Each of GP1, GP2, GP3, the Project Company and the Property Company has
withheld from each payment made to any Person, including a Person who is or is
deemed to be a non-resident of Canada, all amounts required by applicable law to
be withheld, and has remitted such withheld amounts within the prescribed
periods to the appropriate Governmental Authorities.
(e)    Each of GP1, GP2, GP3, the Project Company and the Property Company has
charged, collected and remitted on a timely basis all Taxes as required under
applicable laws on any sale, supply or delivery whatsoever, made by it.
(f)    Each of GP1, GP2, GP3, the Project Company and the Property Company has
maintained and continues to maintain at its place of business in Canada all
records and books of account required to be maintained under the Canadian Tax
Act, the Excise Tax Act (Canada) and any comparable law of any province in
Canada, including laws relating to sales and use Taxes.
(g)    No reassessments of the Taxes of GP1, GP2, GP3, the Project Company or
the Property Company have been issued and are outstanding. None of the Seller,
the Subsidiary Transferor, GP1, GP2, GP3, the Project Company or the Property
Company has received any indication from any Governmental Authority that an
assessment or reassessment of GP1, GP2, GP3, the Project Company or the Property
Company is proposed in respect of any Taxes, regardless of its merits. None of
GP1, GP2, GP3, the Project Company or the Property Company has executed or filed
with any Governmental Authority any agreement or waiver extending the period for
assessment, reassessment or collection of any Taxes.
(h)    The terms and conditions made or imposed in respect of every transaction
(or series of transactions) between GP1, GP2, GP3, the Project Company or the
Property Company and any Person that is (i) a non-resident of Canada for
purposes of the Canadian Tax Act, and (ii) not dealing at arm’s length with it
for purposes of the Canadian Tax Act, do not differ from those that would have
been made between persons dealing at arm’s length for purposes of the Canadian
Tax Act.

2.10    Unregistered Securities. It is not necessary in connection with the sale
of the Acquired Interests, under the circumstances contemplated by this
Agreement, to register such Acquired Interests under the Securities Act of 1933
(the “Securities Act”) or under any other applicable securities laws.

2.11    Broker’s Fees. None of Seller or any Subsidiary Transferor has any
liability or obligation for any fees or commissions to any broker, finder or
agent with respect to the transactions contemplated by this Agreement.

2.12    Material Contracts. A true, complete and correct list of all Material
Contracts as of the date hereof is set forth on Parts I, III and IV of Appendix
D.


6



--------------------------------------------------------------------------------





ARTICLE 3    
REPRESENTATIONS AND WARRANTIES OF PURCHASER
Except as set forth in, or qualified by any matter set forth in, the Schedules
attached hereto, Purchaser hereby represents and warrants to Seller as set forth
in this Article 3 as of (A) the date hereof and (B) if the Closing Date is not
the date of this Agreement, the Closing Date, in each case, unless otherwise
specified in the representations and warranties below, in which case the
representation and warranty is made as of such date. Whether or not a particular
Section of this Article 3 refers to a specific, numbered Schedule, such Section
shall, to the extent applicable, be subject to the exceptions, qualifications,
and other matters set forth in the Schedules to the extent that the relevance of
such exceptions, qualifications or other matters is reasonably apparent on the
face thereof.

3.1    Organization and Status. Purchaser (a) is duly formed, validly existing
and in good standing under the laws of the jurisdiction of its formation as set
forth in the preamble to this Agreement, (b) is duly qualified, authorized to do
business and in good standing in each other jurisdiction where the character of
its properties or the nature of its activities makes such qualification
necessary, and (c) has all requisite power and authority to own or hold under
lease the property it purports to own or hold under lease and to carry on its
business as now being conducted. Purchaser has made available to Seller complete
and correct copies of the Organization Documents for Purchaser.

3.2    Power; Authority; Enforceability. Purchaser has the legal capacity and
power to enter into and perform its obligations under this Agreement and has
been duly authorized, in accordance with its Organization Documents, to enter
into and perform its obligations under this Agreement. This Agreement has been
duly executed and delivered by Purchaser and constitutes the legal, valid and
binding obligation of Purchaser, enforceable against it in accordance with its
terms, except as may be limited by applicable bankruptcy, insolvency,
moratorium, reorganization and similar laws affecting the enforcement of
creditors’ rights generally and subject to general principles of equity
regardless of whether enforceability is considered in a proceeding in equity or
at law.

3.3    No Violation. The execution, delivery and performance by Purchaser of its
obligations under this Agreement, including without limitation the purchase of
the Acquired Interests and the NPC Loans from Seller or the Subsidiary
Transferors, do not, and will not, (a) violate any Governmental Rule to which
Purchaser is subject or the Organization Documents of Purchaser, or (b) conflict
with, result in a breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify
or cancel or require any notice under any agreement, contract, lease, license,
instrument or other arrangement to which Purchaser is a party or by which
Purchaser is bound.

3.4    No Litigation. Purchaser is not a party to or has not received written
notice of any pending or, to the Knowledge of Purchaser, threatened litigation,
action, suit, proceeding or governmental investigation against Purchaser, which,
in either case, would reasonably be expected to result in a material adverse
effect on the ability of Purchaser to perform its obligations under this


7



--------------------------------------------------------------------------------




Agreement or which seeks the issuance of an order restraining, enjoining,
altering or materially delaying the consummation of the transactions
contemplated by this Agreement.

3.5    Consents and Approvals. Except as set forth in Schedule 3.5, no Consent
of any Governmental Authority or any other Person, is required by or with
respect to Purchaser in connection with the execution and delivery of this
Agreement by Purchaser, or the consummation by Purchaser of the transaction
contemplated hereby, except for any Consents which if not obtained would not
reasonably be expected to result in a material adverse effect on the ability of
Purchaser to perform its obligations under this Agreement.

3.6    Solvency. There are no bankruptcy, reorganization or arrangement
proceedings pending against, being contemplated by or, to the Knowledge of
Purchaser, threatened against Purchaser. Purchaser (a) has not had a receiver,
receiver and manager, liquidator, sequestrator, trustee or other officer with
similar powers appointed over all or part of its business or assets, and to the
Knowledge of Purchaser, no application therefor is pending or threatened, (b) is
not insolvent or presumed to be insolvent under any law and is able to pay its
debts as and when they fall due, (c) has not made a general assignment for the
benefit of its creditors, and (d) has not taken any action to approve any of the
foregoing.

3.7    Compliance with Law. To the Knowledge of Purchaser, there has been no
actual violation by Purchaser of or failure of Purchaser to comply with any
Governmental Rule that is applicable to it, or allegation by any Governmental
Authority of such a violation, that would reasonably be expected to prevent or
materially impair or delay the consummation of the transactions contemplated by
this Agreement.

3.8    No Reliance. Purchaser has had the opportunity to inspect all of the
information made available by Seller and to ask questions of and receive answers
from Seller with respect to the Acquired Interests and the NPC Loans, the
Project Company, the Property Company, the Seller Affiliates (if any) and the
Wind Project. Purchaser acknowledges and warrants to Seller as of the date
hereof and the Closing Date (as applicable) that, in accepting the transfer of
the Acquired Interests and the NPC Loans, except for the representations and
warranties expressly provided herein, it has (a) relied on its own
investigations and assessments including its own inquiries into the Acquired
Interests, the NPC Loans, the Project Company, the Property Company, the Seller
Affiliates (if any) and the Wind Project; and (b) not relied on any other
representations or warranties (written or oral) of Seller or its Affiliates.

3.9    Investment Intent. Purchaser is acquiring the Acquired Interests for its
own account, for investment and with no view to the distribution thereof in
violation of the Securities Act or the securities laws of any state of the
United States or any other jurisdiction.

3.10    Accredited Investor. Purchaser is an “accredited investor” within the
meaning of Rule 501(a)(1), (2), (3), (7) or (8) of the Securities Act, and is
able to bear the economic risk of losing its entire investment in the Acquired
Interests, and is an “accredited investor” for the purposes of the Securities
Act (Ontario).


8



--------------------------------------------------------------------------------





3.11    Broker’s Fee. Purchaser has no liability or obligation for any fees or
commissions payable to any broker, finder or agent with respect to the
transactions contemplated by this Agreement.

ARTICLE 4    
COVENANTS; OTHER OBLIGATIONS

4.1    Covenants Between Signing and Closing. If the Closing Date is not the
date of this Agreement, the provisions of this Section 4.1 shall apply during
the period from the date hereof to the earlier of the Closing Date and the
termination of this Agreement pursuant to Section 5.4:
(a)    Project Specific Pre-Closing Covenants of Seller. Unless consented or
otherwise agreed to by Purchaser (such consent not to be unreasonably withheld
or delayed) and except as required by Governmental Rule, Seller agrees to comply
with the provisions, if any, of Schedule 4.1(a).
(b)    Access, Information and Documents. Seller will give to Purchaser and to
Purchaser’s counsel, accountants and other representatives reasonable access
during normal business hours to all material Books and Records and the Wind
Project (subject to all applicable safety and insurance requirements and any
limitations on Seller’s rights to, or right to provide others with, access) and
will furnish to Purchaser all such documents and copies of documents and all
information, including operational reports, with respect to the affairs of the
Project Company, the Property Company, the Seller Affiliates, and the Wind
Project as Purchaser may reasonably request subject to any confidentiality
obligations imposed on Seller by any unaffiliated counterparties to such
contracts and agreements. Purchaser agrees to comply with any confidentiality
obligations which would be applicable to it under any such contracts, documents
or agreements received from Seller hereunder.
(c)    Updating of Disclosure Schedules. Seller shall notify Purchaser in
writing of any material changes, additions, or events occurring after the date
of this Agreement which require a representation and warranty of Seller (other
than any representations or warranties in Sections 2.6 and 2.11) to be
supplemented with a new Schedule or cause any material change in or addition to
a Schedule promptly after Seller becomes aware of the same by delivery of such
new Schedule or appropriate updates to any such Schedule (each, an “Updated
Disclosure Schedule”) to Purchaser. Each Updated Disclosure Schedule shall (i)
expressly state that it is being made pursuant to this Section 4.1(c), (ii)
specify the representations and warranties to which it applies and (iii)
describe in reasonable detail the changes, additions or events to which it
relates. No Updated Disclosure Schedule delivered pursuant to this Section
4.1(c) shall be deemed to cure any breach of any representation or warranty
unless Purchaser specifically agrees thereto in writing or, as provided in and
subject to Article 5, consummates the Closing under this Agreement after receipt
of such written notification, nor shall any such Updated Disclosure Schedule be
considered to constitute or give rise to a waiver by Purchaser of any condition
set forth in this Agreement, unless Purchaser specifically agrees thereto in
writing or consummates the Closing under this Agreement after receipt of such
written notification.


9



--------------------------------------------------------------------------------




(d)    Further Assurances. Each of the parties hereto shall use commercially
reasonable efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary, proper or advisable to consummate the
transactions contemplated hereby as soon as practicable.

4.2    Other Covenants
(a)    Costs, Expenses. Except as may be specified elsewhere in this Agreement,
Purchaser shall pay all costs and expenses, including legal fees and the fees of
any broker, environmental consultant, insurance consultant, independent
engineer, and title company retained by Purchaser for Purchaser’s due diligence
and the negotiation, performance of and compliance with this Agreement by
Purchaser. Seller shall pay all costs and expenses (including in connection with
any reports, studies or other documents listed in Part II of Appendix D, unless
specifically noted in Part II of Appendix D), including legal fees and the fees
of any broker of Seller or its Affiliates, relating to or resulting from the
negotiation, performance of and compliance with this Agreement by Seller.
(b)    Public Announcement; Confidentiality. No party hereto shall make or
issue, or cause to be made or issued, any public announcement or written
statement concerning this Agreement or the transactions contemplated hereby
without the prior written consent of the other party, except to the extent
required by law (including any disclosure which, in the reasonable judgment of
the disclosing party, is necessary or appropriate to comply with Governmental
Rules and standards governing disclosures to investors) or in accordance with
the rules, regulations and orders of any stock exchange. Seller shall not, and
shall cause its Affiliates and directors, officers, employees, agents,
consultants advisors and partners not to, disclose any confidential information
in or relating to this Agreement other than (i) to its Affiliates and its and
their directors, officers, employees, agents, consultants, advisors and
partners, provided in each case that such recipient is bound by reasonable
confidentiality obligations, (ii) as required by applicable law or regulation or
(iii) with the prior consent of Purchaser. Seller shall not use, and shall not
enable any third party to use, any confidential information in or relating to
this Agreement that constitutes material non-public information regarding
Purchaser in a manner that is prohibited by the U.S. securities laws.
(c)    Regulatory Approvals. Each party shall use its commercially reasonable
efforts to obtain all required regulatory approvals (including the Required
Governmental Approvals set forth in Part VII of Appendix B) as promptly as
possible and, in any event, prior to the Closing Date. To that end, each of the
parties shall make, or cause to be made, all other filings and submissions, and
submit all other documentation and information that in the reasonable opinion of
the Purchaser is required or advisable, to obtain the regulatory approvals, and
will use its commercially reasonable efforts to satisfy all requests for
additional information and documentation received under or pursuant to those
filings, submissions and the applicable legislation and any orders or requests
made by any Governmental Authority. Notwithstanding any other provision of this
Agreement, the Purchaser will not be required to (i) propose or agree to accept
any undertaking or condition, enter into any consent agreement, make any
divestiture or accept any operational restriction or other behavioral remedy,
(ii) take any action that, in the reasonable judgment of the Purchaser, could be
expected to limit the right of the Purchaser to own or operate all or any
portion of the business or


10



--------------------------------------------------------------------------------




assets of the Project Company, Property Company or any of their Subsidiaries, or
of the Purchaser or any of its Affiliates, or to conduct their respective
affairs in a manner consistent with how they each conduct their affairs as of
the date of this Agreement, or (iii) contest or defend any judicial or
administrative proceeding brought by any Governmental Authority seeking to
prohibit, prevent, restrict or unwind the consummation of all or a part of the
transaction contemplated herein.
(d)    Other Obligations of Seller and Purchaser. The parties mutually covenant
as follows:
(i)
to use all reasonable efforts in good faith to obtain promptly the satisfaction
of the conditions to Closing of the transactions contemplated herein, including
obtaining all required Consents;

(ii)
to furnish to the other party and to the other party’s counsel all such
information as may be reasonably required in order to effectuate the foregoing
actions; and

(iii)
to advise the other party promptly if such party determines that any condition
precedent to its obligations hereunder will not be satisfied in a timely manner.

(e)    Allocation of Purchase Price.
(i)
The Purchase Price shall be allocated between the Acquired Interests and the NPC
Loans based on the percentages set forth on Schedule 4.2(e).


ARTICLE 5    
CONDITIONS TO CLOSING; TERMINATION

5.1    Conditions Precedent to Each Party’s Obligations to Close. The
obligations of the parties to proceed with the Closing under this Agreement are
subject to the fulfillment prior to or at Closing of the following conditions
(any one or more of which may be waived in whole or in part by both parties in
their sole discretion):
(a)     No Violations. The consummation of the transactions contemplated hereby
shall not violate any applicable Governmental Rule.
(b)    No Adverse Proceeding. No order of any court or administrative agency
shall be in effect which restrains or prohibits the transactions contemplated
hereby, and there shall not have been threatened, nor shall there be pending,
any action or proceeding by or before any court or Governmental Authority
challenging any of the transactions contemplated by this Agreement or seeking
monetary relief by reason of the consummation of such transactions.
(c)    COD. COD shall have occurred.


11



--------------------------------------------------------------------------------




(d)    No Termination. This Agreement shall not have been terminated pursuant to
Section 5.4.
(e)    Other Conditions Precedent to Closing to Each Party’s Obligations. The
conditions precedent, if any, set forth on Appendix B-3 shall have been
satisfied (any one or more of which may be waived in whole or in part by both
parties in their sole discretion).

5.2    Conditions Precedent to Obligations of Purchaser to Close. The
obligations of Purchaser to proceed with the Closing under this Agreement with
respect to the purchase of the Acquired Interests and the NPC Loans are subject
to the fulfillment prior to or at Closing of the following conditions (any one
or more of which may be waived in whole or in part by Purchaser in Purchaser’s
sole discretion):
(a)    Representations and Warranties. The representations and warranties of
Seller set forth in Article 2 shall be true and correct in all material respects
at and as of the Closing Date as if made at and as of such date (other than any
representations or warranties that are made as of a specific date, which shall
be true and correct as of such date), except to the extent that (i) Seller has
delivered to Purchaser any Updated Disclosure Schedules and (ii) Purchaser has
specifically agreed in writing that such Updated Disclosure Schedules shall be
deemed to cure a breach of any representation or warranty, in each case of
clauses (i) and (ii) in accordance with Section 4.1(c).
(b)    Performance and Compliance. Seller shall have performed, in all material
respects, all of the covenants and complied with all of the provisions required
by this Agreement to be performed or complied with by it on or before the
Closing.
(c)    Material Contracts. Each of the Material Contracts shall be in full force
and effect (subject to the EPC Issues) and shall not have been amended, waived
(in whole or in part), supplemented or otherwise modified in any manner that has
a Material Adverse Effect without the prior written approval of Purchaser (which
approval shall not be unreasonably withheld or delayed).
(d)    Certificate of Seller. Purchaser shall have received a certificate of
Seller dated the date of the Closing confirming the matters set forth in
Sections 5.2(a), (b) and (c) in a form reasonably acceptable to Purchaser.
(e)    Material Adverse Effect. No Material Adverse Effect shall have occurred
from the date hereof to the Closing.
(f)    Transmission Line Interference. The issue relating to potential
interference by the Wind Project’s transmission line on radio frequency shall
have been resolved to the reasonable satisfaction of the Purchaser.
(g)    Preferred Stock Financing. The closing of the offering of Pattern Energy
Group Inc.’s Series A Perpetual Preferred Stock pursuant to the terms set forth
in that certain Securities Purchase and Rights Agreement among Pattern Energy
Group Inc. and the investors party thereto dated October 10, 2019 shall have
occurred.


12



--------------------------------------------------------------------------------




(h)    Good Standing Certificate. Purchaser shall have received a good standing
certificate of Seller and each Subsidiary Transferor, in each case issued by the
secretary of state of the state or provincial authority of the province (as
applicable) of its formation.
(i)    Satisfactory Instruments. All instruments and documents reasonably
required on the part of Seller to effectuate and consummate the transactions
contemplated hereby shall be delivered to Purchaser and shall be in form and
substance reasonably satisfactory to Purchaser.
(j)    Other Conditions Precedent to Purchaser’s Obligation to Close. The
conditions precedent, if any, set forth in Appendix B-4 shall have been
satisfied (any one or more of which may be waived in whole or in part by
Purchaser in Purchaser’s sole discretion).

5.3    Conditions Precedent to the Obligations of Seller to Close. The
obligations of Seller to proceed with the Closing hereunder with respect to
Seller’s sale of the Acquired Interests and the NPC Loans are subject to the
fulfillment prior to or at Closing of the following conditions (any one or more
of which may be waived in whole or in part by Seller in its sole discretion):
(a)    Purchase Price. Purchaser shall have transferred in immediately available
funds the Purchase Price pursuant to, in accordance with and into the account or
accounts designated in, Part I of Appendix B.
(b)    Representations and Warranties. The representations and warranties set
forth in Article 3 shall be true and correct in all material respects at and as
of the Closing Date as if made at and as of such date (other than any
representations or warranties that are made as of a specific date, which shall
be true and correct as of such date).
(c)    Performance and Compliance. Purchaser shall have performed all of the
covenants and complied, in all material respects, with all the provisions
required by this Agreement to be performed or complied with by it on or before
the Closing.
(d)    Certificate of Purchaser. Seller shall have received a certificate of
Purchaser dated the date of the Closing confirming the matters set forth in
Sections 5.3(b) and (c) in a form reasonably acceptable to Seller.
(e)    Satisfactory Instruments. All instruments and documents required on the
part of Purchaser to effectuate and consummate the transactions contemplated
hereby shall be delivered to Seller and shall be in form and substance
reasonably satisfactory to Seller.
(f)    Other Conditions Precedent to Seller’s Obligation to Close. The
conditions precedent, if any, set forth in Appendix B-5 shall have been
satisfied or waived in whole or in part by Seller in Seller’s sole discretion.


13



--------------------------------------------------------------------------------





5.4    Termination. If the Closing Date is not the date of this Agreement, the
following termination provisions shall be applicable:
(a)    By the Parties. This Agreement may be terminated at any time by mutual
written consent of Purchaser and Seller.
(b)    By Either Party. This Agreement may be terminated at any time prior to
the Closing by either Seller or Purchaser, if (i) a Governmental Approval
required to be obtained as set forth on Part VII of Appendix B shall have been
denied and all appeals of such denial have been taken and have been
unsuccessful, (ii) one or more courts of competent jurisdiction in the United
States or Canada (as applicable), any state, provincial or any other applicable
jurisdiction has issued an order permanently restraining, enjoining, or
otherwise prohibiting the Closing, and such order has become final and
non-appealable, or (iii) the Closing has not occurred by the Outside Closing
Date.
(c)    Other Termination Rights. This Agreement may be terminated at any time
prior to the Closing by the applicable party if and to the extent permitted in
Part V of Appendix B.
(d)    Termination Procedure. In the event of termination of this Agreement by
either or both parties pursuant to this Section 5.4, written notice thereof will
forthwith be given by the terminating party to the other party and this
Agreement will terminate and the transactions contemplated hereby will be
abandoned, without further action by either party. If this Agreement is
terminated as permitted by this Section 5.4, such termination shall be without
liability of either party (or any stockholder, shareholder, director, officer,
employee, agent, consultant or representative of such party) to the other party
to this Agreement; provided that (i) the foregoing will not relieve any party
for any liability for willful and intentional material breaches of its
obligations hereunder occurring prior to such termination and (ii) except as
specifically set forth herein, nothing in this Agreement shall derogate from the
provisions of the Purchase Rights Agreement, which agreement shall remain in
full force and effect after termination of this Agreement.

ARTICLE 6    
REMEDIES FOR BREACHES OF THIS AGREEMENT

6.1    Indemnification.
(a)    By Seller. Subject to the limitations set forth in this Article 6 and
Section 7.14, from and after the Closing Seller agrees to indemnify and hold
harmless Purchaser and Purchaser’s Affiliates together with their respective
directors, officers, managers, employees and agents (each a “Purchaser
Indemnified Party”) from and against any and all Losses that any Purchaser
Indemnified Party incurs by reason of or in connection with any of the following
circumstances:
(i)
Any breach by Seller of any representation or warranty made by it in Article 2
(subject to any Updated Disclosure Schedules delivered pursuant to Section
4.1(c) that are deemed to cure a breach of any



14



--------------------------------------------------------------------------------




representation or warranty in accordance with the last sentence of Section
4.1(c)) or any breach or violation of any covenant, agreement or obligation of
Seller contained herein; and
(ii)
As set forth in Part VI of Appendix B.

(b)    By Purchaser. Subject to the limitations set forth in this Article 6 and
Section 7.14, from and after the Closing Purchaser agrees to indemnify and hold
harmless Seller and Seller’s Affiliates together with their respective
directors, officers, managers, employees and agents (each a “Seller Indemnified
Party”) from and against any and all Losses that any Seller Indemnified Party
incurs by reason of or in connection with any of the following circumstances:
(i)
Any breach by Purchaser of any representation or warranty made by it in Article
3 or any breach or violation of any covenant, agreement or obligation of
Purchaser contained herein; and

(ii)
As set forth in Part VI of Appendix B.


6.2    Limitations on Seller’s or Purchaser’s Indemnification.
(a)    Minimum Limit on Claims. A party required to provide indemnification
under this Article 6 (an “Indemnifying Party”) shall not be liable under this
Article 6 to an Indemnified Party for any Claim for breach of any representation
or warranty unless and until the aggregate amount of all Claims for which it
would, in the absence of this provision, be liable exceeds the Basket Amount,
and in such event the Indemnified Party will be liable for the amount of all
Claims, including the Basket Amount; provided that the foregoing limitation
shall not apply in the case of actual fraud by the Indemnifying Party.
(b)    Maximum Limit on Claims.
(i)
Limitation on Seller’s Liability. Seller’s maximum aggregate liability for
Claims for breaches of representations and warranties under this Agreement is
limited to Seller’s Maximum Liability set forth in Part VI of Appendix B;
provided that the Seller’s Maximum Liability will not apply to any Claim based
on (A) actual fraud or (B) any breach of the representations and warranties set
forth in Sections 2.1, 2.2, 2.3, 2.5, 2.6, 2.9, and 2.11.

(ii)
Limitation on Purchaser’s Liability. Purchaser’s maximum aggregate liability for
Claims for breaches of representations and warranties under this Agreement is
limited to Purchaser’s Maximum Liability set forth in Part VI of Appendix B;
provided that the Purchaser’s Maximum Liability will not apply to any Claim
based on (A) actual fraud or (B) any breach of the representations and
warranties set forth in Sections 3.1, 3.2, 3.3, 3.5 and 3.11.



15



--------------------------------------------------------------------------------




(c)    Time Limit for Claims. No Indemnified Party may make a Claim for
indemnification under Section 6.1 in respect of any Claim unless notice in
writing of the Claim, incorporating a statement setting out in reasonable detail
the grounds on which the Claim is based, has been given by the Indemnified Party
prior to the expiration of the applicable Survival Period as set forth in Part
VI of Appendix B.

6.3    Reimbursements; Refunds.
(a)    Right of Reimbursement. The amount of Losses payable under Section 6.1 by
an Indemnifying Party shall be net of (i) any amounts recovered by the
Indemnified Party under applicable insurance policies or from any other Person
responsible therefor, and (ii) any Tax benefit actually realized by the
Indemnified Party arising from the incurrence or payment of any such Losses. If
the Indemnified Party receives any amounts under applicable insurance policies,
or from any other Person responsible for any Losses subsequent to an
indemnification payment by the Indemnifying Party and such amounts would result
in a duplicative recovery, then such Indemnified Party shall promptly reimburse
the Indemnifying Party for any payment made or expense incurred by such
Indemnifying Party in connection with providing such indemnification payment up
to the amount received by the Indemnified Party, net of any expenses incurred by
such Indemnified Party in collecting such amount.
(b)    Other Refund Obligations. In addition to the obligations set forth in
Section 6.3(a), the applicable Indemnified Party shall be obligated to reimburse
or refund to the Indemnifying Party for payments made by it to such Indemnified
Party under this Article 6 as set forth in Part VI of Appendix B.

6.4    Right to Control Proceedings for Third Party Claims.
(a)    If a third party shall notify any party with respect to any matter that
may give rise to a Claim (a “Third Party Claim”), the Indemnified Party must
give notice to the Indemnifying Party of the Third Party Claim (a “Third Party
Claim Notice”) within twenty (20) Business Days after it becomes aware of the
existence of the Third Party Claim and that it may constitute a Third Party
Claim. The Indemnified Party’s failure to give a Third Party Claim Notice in
compliance with this Section 6.4(a) of any Third Party Claim which may give rise
to a right of indemnification hereunder shall not relieve the Indemnifying Party
of any liability which it may have to the Indemnified Party unless, and solely
to the extent that, the failure to give such notice materially and adversely
prejudiced the Indemnifying Party.
(b)    The Indemnifying Party shall have the right to participate in, or by
giving written notice to the Indemnified Party, to assume control of the defense
of any Third Party Claim with the Indemnifying Party’s own counsel, in each case
at the Indemnifying Party’s own cost and expense (provided that prior to
assuming control of such defense, the Indemnifying Party must acknowledge its
indemnity obligations under this Article 6), and the Indemnified Party shall
cooperate in good faith in such defense. The Indemnified Party shall have the
right, at its own cost and expense, to participate in the defense of any Third
Party Claim with separate counsel selected by it, subject to the Indemnifying
Party’s right to control the defense thereof; provided that in such event the
Indemnifying Party shall pay the fees and expenses of such separate counsel (i)
incurred


16



--------------------------------------------------------------------------------




by the Indemnified Party prior to the date the Indemnifying Party assumes
control of the defense of the Third Party Claim, (ii) if such Third Party Claim
would reasonably be expected to be materially detrimental to the business,
reputation or future prospects of any Indemnified Party or (iii) if
representation of both the Indemnifying Party and the Indemnified Party by the
same counsel would create a conflict of interest. If the Indemnifying Party (i)
fails to promptly notify the Indemnified Party in writing of its election to
defend or fails to acknowledge its indemnity obligations under this Article 6 as
provided in this Agreement, (ii) elects not to defend (or compromise at its sole
cost and expense) such Third Party Claim, (iii) has elected to defend such Third
Party Claim but fails to promptly and diligently pursue the defense such Third
Party Claim, (iv) otherwise breaches any of its obligations under this Article 6
or (v) as set forth on Schedule 6.4(b) hereto, or if the Third Party Claim is
reasonably expected by the Indemnified Party to result in a payment obligation
on the Indemnified Party in an amount that exceeds the maximum indemnification
then available to the Indemnified Party pursuant to this Article 6, then the
Indemnifying Party shall not be entitled to assume or maintain control of the
defense of such Third Party Claim and the Indemnified Party may (by written
notice to the Indemnifying Party) assume control of such defense (in which case
the Indemnifying Party shall pay the fees and expenses of counsel retained by
the Indemnified Party) and/or compromise such Third Party Claim and seek
indemnification for any and all Losses based upon, arising from or relating to
such Third Party Claim. The parties shall cooperate with each other in all
reasonable respects in connection with the defense of any Third Party Claim.
(c)    Notwithstanding any other provision of this Agreement, the Indemnifying
Party shall not enter into any settlement of any Third Party Claim without the
prior written consent of the Indemnified Party (which consent shall not be
unreasonably withheld or delayed), except as provided in this Section 6.4(c). If
a firm offer is made to settle a Third Party Claim that (i) does not (A) result
in any liability or create any financial or other obligation on the part of the
Indemnified Party and (B) result in the loss of any right or benefit on the part
of any Indemnified Party, (ii) does not impose injunctive or other equitable
relief against any Indemnified Party, and (iii) provides, in customary form, for
the unconditional release of each Indemnified Party from all liabilities and
obligations in connection with such Third Party Claim, and the Indemnifying
Party desires to accept and agree to such firm offer, then the Indemnifying
Party shall give written notice to that effect to the Indemnified Party. If the
Indemnified Party fails to consent to such firm offer within twenty (20) days
after its receipt of such notice, the Indemnified Party may continue to contest
or defend such Third Party Claim and in such event, the maximum liability of the
Indemnifying Party as to such Third Party Claim shall not exceed the amount of
such settlement offer. If the Indemnified Party fails to consent to such firm
offer within such twenty (20) day period and also fails to assume defense of
such Third Party Claim, the Indemnifying Party may settle the Third Party Claim
upon the terms set forth in such firm offer to settle such Third Party Claim. If
the Indemnified Party has assumed the defense pursuant to Section 6.4(b), it may
settle the Third Party Claim; provided that if the settlement is made without
the prior written consent of the Indemnifying Party (which consent shall not be
unreasonably withheld or delayed), the Indemnifying Party shall have no
indemnity obligation pursuant to this Article 6 with respect to such Third Party
Claim.


17



--------------------------------------------------------------------------------





6.5    Mitigation; Treatment of Indemnification.
(a)    The Indemnified Party shall use commercially reasonable efforts to
mitigate all Losses relating to a Claim for which indemnification is sought
under this Article 6.
(b)    All indemnification payments under this Article 6 shall be deemed
adjustments to the Purchase Price.

6.6    Exclusive Remedy. Each of Seller and Purchaser acknowledges and agrees
that, should the Closing occur, and excluding liability for actual fraud, the
foregoing indemnification provisions of this Article 6 and the provisions of
Section 7.15 shall be the sole and exclusive remedy of Seller and Purchaser with
respect to any misrepresentation, breach of warranty, covenant or other
agreement (other than any Purchase Price Adjustment set forth in Part I of
Appendix B) or other claim arising out of this Agreement or the transactions
contemplated hereby. Without limiting the generality of the foregoing, effective
as of the Closing each of Purchaser and Seller covenants to the other party that
in respect of any matters under or contemplated in this Agreement, it will not
make any Claim whatsoever against any Affiliate of the other party or the
directors, officers, managers, shareholders, member, controlling persons,
employees and agents of any of the foregoing, in each case in their capacities
as such, and its rights in respect of any such Claim for breach of any provision
of this Agreement are limited solely to such rights as it may have against
Seller or Purchaser, as the case may be, under this Agreement.

ARTICLE 7    
MISCELLANEOUS

7.1    Entire Agreement. This Agreement and the Schedules and Appendices hereto,
each of which is hereby incorporated herein, set forth all of the promises,
covenants, agreements, conditions, undertakings, representations and warranties
between the parties hereto with respect to the subject matter hereof and
supersede all prior and contemporaneous agreements and understandings,
inducements or conditions, express or implied, oral or written.

7.2    Notices. All notices, requests, demands and other communications
hereunder shall be in writing (including facsimile transmission and electronic
mail (“email”) transmission) and shall be deemed to have been duly given if
personally delivered, telefaxed (with confirmation of transmission), e-mailed
(so long as confirmation of receipt is requested and received) or, if mailed,
when mailed by United States first-class or Canadian Lettermail or Letter-post
(as the case may be), certified or registered mail, postage prepaid, or by any
international or national overnight delivery service, to the other party at the
addresses as set forth in Part VII of Appendix B (or at such other address as
shall be given in writing by any party to the other). All such notices,
requests, demands and other communications shall be deemed received on the date
of receipt by the recipient thereof if received prior to 5 p.m. in the place of
receipt and such day is a Business Day in the place of receipt. Otherwise, any
such notice, request or communication shall be deemed not to have been received
until the next succeeding Business Day in the place of receipt.


18



--------------------------------------------------------------------------------





7.3    Successors and Assigns.
(a)    Neither party shall assign this Agreement or any of its rights or
obligations herein without the prior written consent of the other party, in its
sole discretion except as provided herein and except that either party may
assign this Agreement or any of its rights or obligations herein to an Affiliate
of such party. Subject to the foregoing, this Agreement, and all rights and
powers granted hereby, will bind and inure to the benefit of the parties hereto
and their respective successors and permitted assigns.
(b)    Notwithstanding Section 7.3(a), each of Seller and Purchaser may assign
this Agreement without the consent of the other party as specified in Part VII
of Appendix B.

7.4    Jurisdiction; Service of Process; Waiver of Jury Trial.
(a)    EACH OF THE PARTIES HERETO WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY SUIT,
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
(b)    Any and all claims, counterclaims, demands, causes of action, disputes,
controversies, and other matters in question arising out of or relating to this
Agreement, or the alleged breach hereof, or in any way relating to the subject
matter of this Agreement or the relationship between the parties created by this
Agreement (hereafter, a “Dispute”) shall be finally resolved by binding
arbitration administered by the American Arbitration Association (“AAA”) under
the AAA Commercial Arbitration Rules, including the Procedures for Large,
Complex Commercial Disputes (the “Rules”) then in force to the extent such Rules
are not inconsistent with the provisions of this Agreement. The party commencing
arbitration shall deliver to the other party a written notice of intent to
arbitrate (a “Demand”) in accordance with Rule R-4. The arbitration shall be
governed by the Federal Arbitration Act, 9 U.S.C. §§1 et seq.
(i)
Selection of Arbitrators. Disputes shall be resolved by a panel of three
independent and impartial arbitrators, (the “Arbitrators”). The party initiating
the arbitration shall appoint an arbitrator in its Demand; the responding party
shall appoint an arbitrator in its answering statement, which is due thirty (30)
days after receipt of the Demand. If any party fails or refuses to timely
nominate an arbitrator within the time permitted, such arbitrator shall be
appointed by the AAA from individuals with significant experience in renewable
energy projects from its Large, Complex Commercial Case Panel. Within thirty
(30) days of the appointment of the second arbitrator, the two party-appointed
arbitrators shall appoint the third arbitrator, who shall act as the chair of
the arbitration panel. If the two party-appointed arbitrators fail or refuse to
appoint the third arbitrator within such thirty (30)-day period, the third
arbitrator shall be appointed by the AAA from individuals with significant
experience in renewable energy projects from its Large, Complex Commercial



19



--------------------------------------------------------------------------------




Case Panel in accordance with Rule R-12. The Arbitrators, acting by majority
vote, shall resolve all Disputes.
(ii)
To the fullest extent permitted by law, the arbitration proceedings and award
shall be maintained in confidence by the parties.

(iii)
Place of Arbitration. The place of arbitration shall be New York, New York. Any
action in connection therewith shall be brought in the United States District
Court for the Southern District of New York or, if that court does not have
jurisdiction, any New York state court in New York County. Each party consents
to the exclusive jurisdiction of such courts in any such suit, action or
proceeding, and irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding in any such court or that any such suit, action
or proceeding which is brought in any such court has been brought in an
inconvenient forum. Each party further agrees to accept service of process out
of any of the before mentioned courts in any such dispute by registered or
certified mail addressed to the party at the address set forth in Part VII of
Appendix B.

(iv)
Conduct of the Arbitration. The arbitration shall be conducted in accordance
with the Rules and in a manner that effectuates the parties’ intent that
Disputes be resolved expeditiously and with minimal expense. The Arbitrators
shall endeavor to commence the arbitration hearing within one hundred and eighty
(180) days of the third arbitrator’s appointment.

(v)
Interim Relief. Either party may apply to the Arbitrators seeking injunctive
relief until the arbitration award is rendered or the controversy is otherwise
resolved. Either party also may, without waiving any remedy under this
Agreement, seek from any court having jurisdiction any interim or provisional
relief that is necessary to protect the rights or property of that party,
pending the establishment of the arbitral tribunal (or pending the Arbitrators’
determination of the merits of the controversy).

(vi)
Discovery. The Arbitrators, upon a showing of good cause, may require and
facilitate such limited discovery as it shall determine is appropriate in the
circumstances, taking into account the needs of the parties, the burden on the
parties, and the desirability of making discovery limited, expeditious, and
cost-effective. The Arbitrators shall issue orders to protect the
confidentiality of proprietary information, trade secrets and other sensitive
information disclosed in discovery.



20



--------------------------------------------------------------------------------




(vii)
Arbitration Award. The Arbitrators shall endeavor to issue a reasoned, written
award within thirty (30) days of the conclusion of the arbitration hearing. The
Arbitrators shall have the authority to assess some or all of the costs and
expenses of the arbitration proceeding (including the Arbitrators’ fees and
expenses) against any party. The Arbitrators shall also have the authority to
award attorneys’ fees and expenses to the prevailing party. In assessing the
costs and expenses of the arbitration and/or awarding attorneys’ fee and
expenses, the Arbitrators shall consider the relative extent to which either
party has prevailed on the disputed issues and the relative importance of those
issues. The limitations of Section 7.14 shall apply to any award by the
Arbitrators.


7.5    Headings; Construction; and Interpretation. The headings preceding the
text of the sections and subsections hereof are inserted solely for convenience
of reference and shall not constitute a part of this Agreement, nor shall they
affect its meaning, construction or effect. Except as otherwise expressly
provided, the rules of construction set forth in Appendix A-2 shall apply to
this Agreement. The parties agree that any rule of law or any legal decision
that would require interpretation of any claimed ambiguities in this Agreement
against the party that drafted it has no application and is expressly waived.

7.6    Further Assurances. Each party shall cooperate and take such action as
may be reasonably requested by the other party in order to carry out the
provisions and purposes of this Agreement and the transactions contemplated
hereby.

7.7    Amendment and Waiver. The parties may by mutual agreement amend this
Agreement in any respect, and any party, as to such party, may (a) extend the
time for the performance of any of the obligations of any other party, (b) waive
any inaccuracies in representations by any other party, (c) waive compliance by
any other party with any of the agreements contained herein and performance of
any obligations by such other party, and (d) waive the fulfillment of any
condition that is precedent to the performance by such party of any of its
obligations under this Agreement. To be effective, any such amendment or waiver
must be in writing and be signed by the party against whom enforcement of the
same is sought.

7.8    No Other Beneficiaries. This Agreement is being made and entered into
solely for the benefit of Purchaser and Seller, and neither Purchaser nor Seller
intends hereby to create any rights in favor of any other Person as a third
party beneficiary of this Agreement or otherwise.

7.9    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the jurisdiction specified in Part VII of Appendix
B.

7.10    Schedules. References to a Schedule shall include any disclosure
expressly set forth on the face of any other Schedule even if not specifically
cross-referenced to such other Schedule to the extent that the relevance of such
matter is reasonably apparent on the face thereof. The fact that any item of
information is contained in a disclosure schedule shall not be construed as an
admission of liability under any Governmental Rule, or to mean that such
information is material.


21



--------------------------------------------------------------------------------




Such information shall not be used as the basis for interpreting the term
“material”, “materially,” “Material Adverse Effect,” or any similar
qualification in this Agreement.

7.11    Limitation of Representation and Warranties. EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN ARTICLE 2, SELLER HAS NOT MADE AND
SELLER EXPRESSLY DISCLAIMS ANY REPRESENTATIONS OR WARRANTIES, OF ANY KIND OR
NATURE, WRITTEN OR ORAL, STATUTORY, EXPRESS OR IMPLIED, WITH RESPECT TO THE
ACQUIRED INTERESTS AND THE NPC LOANS, SELLER OR SELLER AFFILIATES, THE PROJECT
COMPANY, THE PROPERTY COMPANY, THE WIND PROJECT OR THE SUBJECT MATTER OF THIS
AGREEMENT. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EXCEPT AS EXPRESSLY
PROVIDED IN ARTICLE 2, THE ACQUIRED INTERESTS ARE BEING CONVEYED “AS IS” IN ALL
RESPECTS, AND SELLER EXPRESSLY DISCLAIMS ANY REPRESENTATION OR WARRANTY OF
FITNESS, MERCHANTABILITY OR SUITABILITY FOR A PARTICULAR PURPOSE. Purchaser
acknowledges that except as expressly provided in Article 2 of this Agreement,
Seller has not made, and Seller hereby expressly disclaims and negates, and
Purchaser hereby expressly waives, any other representation or warranty,
express, implied, at common law, by statute or otherwise relating to the
Acquired Interests, the NPC Loans, Seller or Seller Affiliates, the Project
Company, the Property Company, the Wind Project or this Agreement.

7.12    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but which together
shall constitute one and the same instrument. A facsimile or electronically
imaged version of this Agreement may be executed by one or more parties hereto
and an executed copy of this Agreement may be delivered by one or more parties
hereto by facsimile or “PDF” electronic mail pursuant to which the signature of
or on behalf of such party can be seen, and such execution and delivery shall be
considered valid, binding and effective for all purposes.

7.13    Severability. If any provision of this Agreement or any other agreement
entered into pursuant hereto is contrary to, prohibited by or deemed invalid
under applicable law or regulation, such provision shall be inapplicable and
deemed omitted to the extent so contrary, prohibited or invalid, but the
remainder hereof shall not be invalidated thereby and shall be given full force
and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such a determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.

7.14    Limit on Damages. Each party hereto acknowledges and agrees that neither
party shall be liable to the other party for any punitive damages (except to the
extent paid to a third party in respect of a Third Party Claim) or damages that
were not reasonably foreseeable.

7.15    Specific Performance. The parties hereto agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement or to enforce specifically the
performance of the terms and provisions hereof in the courts and other


22



--------------------------------------------------------------------------------




bodies specified in Section 7.4, in addition to any other remedy to which they
are entitled at law or in equity.
[SIGNATURE PAGE FOLLOWS]




23



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Purchase and Sale
Agreement as of the day and year first above written.




PATTERN CANADA FINANCE COMPANY ULC




By:   /s/ Dyann Blaine    
Name: Dyann Blaine
Its: Vice President






 



[Signature Page to Henvey Inlet Wind Purchase and Sale Agreement]


    



--------------------------------------------------------------------------------






PATTERN ENERGY GROUP LP




By:   /s/ Dyann Blaine       
Name: Dyann Blaine
Its: Vice President


 







[Signature Page to Henvey Inlet Wind Purchase and Sale Agreement]


    



--------------------------------------------------------------------------------





APPENDIX A-1: GENERAL DEFINITIONS


“AAA” shall have the meaning set forth in Section 7.4(b).
“Acquired Interests” shall have the meaning set forth in the recitals, as more
fully described in Part I of Appendix C.


“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with the Person specified, or who holds or beneficially
owns 50% or more of the equity interest in the Person specified or 50% or more
of any class of voting securities of the Person specified; provided that
notwithstanding the foregoing (a) Purchaser and its Subsidiaries shall not be
deemed to be Affiliates of Seller and (b) Seller and its Affiliates (other than
Purchaser and its Subsidiaries) shall not be deemed to be Affiliates of
Purchaser.


“Agreement” shall have the meaning set forth in the preamble to this Agreement.
“Arbitrators” shall have the meaning set forth in Section 7.4(b).
“ARC” means an advance ruling certificate issued by the Commissioner of
Competition pursuant to subsection 102(1) of the Competition Act with respect to
the transactions contemplated by this Agreement.
“Basket Amount” shall have the meaning set forth in Part VI of Appendix B.
“Books and Records” means books, Tax Returns, contracts, commitments, and
records of a Person.
“Business Day” means any day other than a Saturday, a Sunday or any other day on
which banks are authorized to be closed in New York, New York or Toronto,
Ontario.
“Canadian Tax Act” shall have the meaning set forth in Section 2.9(b).
“Claim” means a claim by an Indemnified Party for indemnification pursuant to
Section 6.1.
“Closing” shall have the meaning set forth in Section 1.4.
“Closing Date” shall mean the date a Closing occurs.
“COD” means the Commercial Operation Date of the Wind Project as defined in the
power purchase agreement between the Project Company and the Ontario Power
Authority, as the predecessor of the Independent Electricity System Operator.
“Code” shall mean the United States Internal Revenue Code of 1986, as amended.
“Commissioner of Competition” means the Commissioner of Competition appointed
pursuant to the Competition Act or a Person designated or authorized pursuant to
the Competition Act to exercise the powers and perform the duties of the
Commissioner of Competition.


App. A-1 - 1





--------------------------------------------------------------------------------




“Competition Act” means the Competition Act (Canada).
“Competition Act Approval” means any of: (a) the issuance of an ARC and such ARC
has not been rescinded prior to Closing, or (b)  Purchaser and the Seller have
given the notice required under Section 114 of the Competition Act with respect
to the transactions contemplated by this Agreement and the applicable waiting
period under Section 123 of the Competition Act has expired or has been
terminated in accordance with the Competition Act, or (c) the obligation to give
the requisite notice has been waived pursuant to paragraph 113(c) of the
Competition Act, and in the case of (b) and (c), Purchaser has been advised in
writing by the Commissioner of Competition that the Commissioner of Competition,
at that time, does not intend to make an application under Section 92 of the
Competition Act in respect of the transactions contemplated by this Agreement,
and such advice has not been rescinded prior to Closing.
“Consent” means any consent, approval, order or Permit of or from, or
registration, declaration or filing with or exemption by any Person, including a
Governmental Authority.
“Credit Agreement” shall have the meaning set forth in Part III of Appendix D.
“Demand” shall have the meaning set forth in Section 7.4(b).
“Dispute” shall have the meaning set forth in Section 7.4(b).
“Dollars” or “$” means the lawful currency of the United States of America or
Canada, as identified in Part I of Appendix B.
“EPC Issues” shall have the meaning set forth in Schedule 2.4.
“First Nations” means any governing body of any first nations, Metis and/or
indigenous and/or aboriginal tribe(s) and/or band(s).
“GAAP” means generally accepted accounting principles used by each of the
Project Company and the Property Company to prepare its financial statements,
consistently applied throughout the specified period and in the immediately
prior comparable period.
“GP1” shall have the meaning set forth in Section 2.9(b).
“GP2” shall have the meaning set forth in Section 2.9(b).
“GP3” shall have the meaning set forth in Section 2.9(b).
“Governmental Authority” means any federal or national, state, provincial,
county, municipal or local government or regulatory or supervisory department,
body, political subdivision, commission, agency, instrumentality, ministry,
court, judicial or administrative body, taxing authority, or other authority
thereof (including any corporation or other entity owned or controlled by any of
the foregoing) having jurisdiction over the matter or Person in question.


App. A-1 - 2





--------------------------------------------------------------------------------




“Governmental Rule” means, with respect to any Person, any applicable law,
statute, treaty, rule, regulation, ordinance, order, code, judgment, decree,
injunction or writ issued by any Governmental Authority.
“Indemnified Party” means either a Purchaser Indemnified Party or a Seller
Indemnified Party, as the case may be.
“Indemnifying Party” shall have the meaning set forth in Section 6.2(a).
“Insurance Proceeds” means any insurance proceeds received under the business
interruption insurance in connection with the Project Company’s claims relating
to the 2018 fire at the Wind Project.
“Knowledge” means (a) with respect to Seller, the actual knowledge of the
persons identified in Part VII of Appendix B, and (b) with respect to Purchaser,
the actual knowledge of the persons identified in Part VII of Appendix B.
“Lien” on any asset means any mortgage, deed of trust, lien, pledge, charge,
security interest, restrictive covenant, easement or encumbrance of any kind in
respect of such asset, whether or not filed, recorded or otherwise perfected or
effective under applicable law, as well as the interest of a vendor or lessor
under any conditional sale agreement, capital lease or other title retention
agreement relating to such asset.
“Loss” means any and all losses (including loss of profit and loss of expected
profit), claims, actions, liabilities, damages, expenses, diminution in value or
deficiencies of any kind or character including all interest and other amounts
payable to third parties, all liabilities on account of Taxes and all reasonable
legal fees and expenses and other expenses reasonably incurred in connection
with investigating or defending any claims or actions, whether or not resulting
in any liability.
“Material Adverse Effect” means any change, effect or circumstance that is
materially adverse to the financial condition or results of operations of the
Wind Project, the Project Company, the Property Company and their Subsidiaries
taken as a whole but the following shall be excluded in determining whether a
Material Adverse Effect has occurred or would reasonably be expected to occur:
(i) any effect resulting from or relating to changes or developments in any
Government Rule or GAAP, or in the global, Canadian or Ontario economy or
financial markets; (ii) any change generally to the wind energy, construction,
electricity generation, transmission or distribution industries; (iii) changes
in policies of any Governmental Authority, whether national, provincial,
municipal or otherwise, including with respect to climate change and greenhouse
gas emissions; (iv) effects of weather, meteorological or geological events; (v)
any change attributable to the announcement or pendency of the transactions
contemplated by this Agreement or resulting from or relating to compliance with
the terms of this Agreement; (vi) any change resulting from an act or omission
of the Seller prior to the Closing taken with the prior consent or at the
request of the Purchaser; (vii) any curtailment in relation to the presence of
bats at the Wind Project; (viii) any curtailment in relation to any turbine
tonality; (ix) any effect resulting from or relating to repair work carried out
on the foundations of the Wind Project prior to the Closing; (x) any disputes or
claims between the partners of the Project Company or the Property Company
(and/or a partner’s Affiliate) relating to


App. A-1 - 3





--------------------------------------------------------------------------------




the Wind Project; (xi) any litigation in connection with the 2018 forest fires
at the Wind Project; and (xii) any failure to meet any internal budgets, plans
or forecasts of revenues, earnings or other financial performance of results of
operation (but for certainty not excluding the underlying causes of such
failure, except if excluded pursuant to clause (i) to (xi) above).
“Material Contract” means (i) any Material Lease, (ii) the Contracts set forth
in Part I of Appendix D, (iii) the Term Loan Agreement, and (iv) any other
Contract not otherwise set forth in Part I of Appendix D that affects the
Operating Period to which the Project Company, the General Partner or any of
their respective Subsidiaries is a party or by which the Project Company, the
General Partner or any of their respective Subsidiaries, or any of their
respective assets, is bound (A) providing for past or future payments by or to
the Project Company, the General Partner or any of their respective Subsidiaries
in excess of $500,000 annually or $1,000,000 in the aggregate, (B) relating to
any partnership, joint venture or other similar arrangement, (C) relating to any
Indebtedness, (D) limiting the freedom of the Project Company, the General
Partner or any of their respective Subsidiaries to compete in any line of
business or with any Person or in any area or granting “most favored nation” or
similar status, (E) with Seller or any of its Affiliates, (F) with either
Purchaser or any of its Affiliates, (G) relating to the acquisition or
disposition of any business or material portion thereof (whether by merger, sale
of stock, sale of assets or otherwise), (H) that was not entered into in the
ordinary course of business of the Project Company or any of its Subsidiaries,
(I) with any First Nations; or (J) the loss of which would result in a Material
Adverse Effect..
“NPC Loans” shall have the meaning set forth in the recitals to this Agreement,
as more fully described in Part I of Appendix C.
“Operating Period” means, in respect of the Wind Project, the period commencing
on COD.
“Organization Documents” means, with respect to (a) any corporation, its
articles or certificate of incorporation and by-laws, (b) any limited
partnership, its certificate or declaration of limited partnership and its
partnership agreement, (c) any limited liability company, its articles or
certificate of organization or formation and its operating agreement or limited
liability company agreement, or (d) documents of similar substance.
“Outside Closing Date” shall have the meaning set forth in Part III of Appendix
B.
“Permitted Lien” means: (a) a charge or lien arising in favor of a Governmental
Authority by operation of statute unless there is default in payment of money
secured by that charge or lien; (b) any lien for Taxes not yet due or delinquent
or being contested in good faith; (c) any mechanics’, workmen’s or other like
lien arising in the ordinary course of business; (d) any retention of title
arrangement undertaken in the ordinary course of business; (e) any lien, deposit
or pledge existing on the date of the Agreement or the Closing Date with regard
to the Acquired Interests, the Project Company, the Property Company, any Seller
Affiliate or any of their assets disclosed in the disclosure schedules to this
Agreement; (f) defects, easements, rights of first refusal, servitudes, rights
of way, restrictions, irregularities, encumbrances (other than for borrowed
money) and clouds on title and statutory liens that do not (and upon enforcement
thereof will not) materially impair the value or use by the Project Company of
the real property rights affected or are otherwise listed in the Title


App. A-1 - 4





--------------------------------------------------------------------------------




Policy identified in Part II of Appendix D; (g) liens, deposits or pledges
arising out of judgments or awards so long as enforcement of any such lien has
been stayed and an appeal or proceeding for review is being prosecuted in good
faith and in connection with which security has been provided or are fully
covered by insurance; (h) reservations, limitations, provisos and conditions
expressed in grants of real or immovable property that do not or would not
reasonably be expected to materially impair the value or use by the Project
Company, the Property Company or any of their respective Subsidiaries of such
real or immovable property; (i) security given to a public utility or any
Governmental Authority when required by such utility or authority in connection
with the operations of the Project Company or Property Company in the ordinary
course of business; (j) any Additional Permitted Lien; or (k) any liens granted
pursuant to the Credit Agreement or Loan Agreement.
“Person” means any individual, corporation, partnership, limited partnership,
limited liability partnership, trust, business trust, estate, joint venture,
unincorporated association, limited liability company, cooperative, Governmental
Authority or other entity.
“Project Agreement” shall have the meaning set forth in Part IV of Appendix D.
“Project Company” shall have the meaning set forth in the recitals to this
Agreement, and is more particularly described in Part I of Appendix C of the
Agreement.
“Property Company” shall the meaning set forth in the recitals to this
Agreement, and is more particularly described in Part I of Appendix C of the
Agreement.
“Purchase Price” shall have the meaning set forth in Section 1.3, and as further
described in Part I of Appendix B.
“Purchase Price Adjustment” shall have the meaning set forth in Part I of
Appendix B.
“Purchase Rights Agreement” means that certain Purchase Rights Agreement dated
as of October 2, 2013 by and among Seller, Pattern Energy Group Inc. and, solely
with respect to Article IV thereof, Pattern Energy Group Holdings LP and Pattern
Energy GP LLC, as such agreement is amended, modified or supplemented in
accordance with its terms.
“Purchaser” shall have the meaning set forth in the preamble to this Agreement.
“Purchaser Indemnified Party” shall have the meaning set forth in Section
6.1(a).
“Purchaser’s Maximum Liability” shall have the meaning set forth in Part VI of
Appendix B.
“Rules” shall have the meaning set forth in Section 7.4(b).
“Securities Act” shall have the meaning set forth in Section 2.10.
“Seller” shall have the meaning set forth in the preamble to this Agreement.
“Seller Affiliates” shall have the meaning set forth in Part I of Appendix C.


App. A-1 - 5





--------------------------------------------------------------------------------




“Seller Indemnified Party” shall have the meaning set forth in Section 6.1(b).
“Seller’s Maximum Liability” shall have the meaning set forth in Part VI of
Appendix B.
“Subsidiary” means, with respect to any Person, any entity of which securities
or other ownership interests having ordinary voting power to elect a majority of
the board of directors or other persons performing similar functions are at the
time directly or indirectly owned by such Person.
“Survival Period” shall have the meaning set forth in Part VI of Appendix B.
“Tax” or “Taxes” means, collectively all federal, provincial, state and local or
foreign income, estimated, payroll, withholding, excise, sales, use, real and
personal property, use and occupancy, business and occupation, mercantile,
transfer, capital stock and franchise or other taxes of any kind whatsoever
(including interest, additions and penalties thereon).
“Tax Returns” means any return, declaration, report, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto.
“Third Party Claim” shall have the meaning set forth in Section 6.4(a).
“Third Party Claim Notice” shall have the meaning set forth in Section 6.4(a).
“Wind Project” shall have the meaning set forth in the recitals to this
Agreement, and is more particularly described in Part II of Appendix C of the
Agreement.
 




App. A-1 - 6





--------------------------------------------------------------------------------





APPENDIX A-2: RULES OF CONSTRUCTION


1.
The singular includes the plural and the plural includes the singular.

2.
The word “or” is not exclusive.

3.
A reference to a Governmental Rule includes any amendment or modification to
such Governmental Rule, and all regulations, rulings and other Governmental
Rules promulgated under such Governmental Rule.

4.
A reference to a Person includes its successors and permitted assigns.

5.
Accounting terms have the meanings assigned to them by GAAP, as applied by the
accounting entity to which they refer.

6.
The words “include,” “includes” and “including” are not limiting and shall be
deemed to mean “include, without limitation”, “includes, without limitation” or
“including, without limitation”.

7.
A reference to an Article, Section, Exhibit, Schedule or Appendix is to the
Article, Section, Exhibit, Schedule or Appendix of this Agreement unless
otherwise indicated.

8.
Any reference to “this Agreement”, “hereof,” “herein” and “hereunder” and words
of similar import used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.

9.
Any reference to another agreement or document shall be construed as a reference
to that other agreement or document as the same may have been, or may from time
to time be, varied, amended, supplemented, substituted, novated, assigned or
otherwise transferred.

10.
References to “days” shall mean calendar days, unless the term “Business Days”
shall be used. References to a time of day shall mean such time in New York, New
York, unless otherwise specified.

11.
This Agreement is the result of negotiations among, and has been reviewed by,
Seller, Purchaser, and their respective counsel. Accordingly, this Agreement
shall be deemed to be the product of the parties thereto, and no ambiguity shall
be construed in favor of or against either Seller or Purchaser.

12.
The words “will” and “shall” shall be construed to have the same meaning and
effect.





App. A-2 - 1



--------------------------------------------------------------------------------





APPENDIX B: TRANSACTION TERMS AND CONDITIONS


Henvey Inlet Wind Transaction
I.    Purchase Price


“Purchase Price”:


The sum of CAD$242,400,000 and the principal amount and accrued and unpaid
interest outstanding under the NPC Loans as at the Closing Date
Currency:
Canadian Dollars, and all references to Dollar or $ or CAD$ shall refer to such
currency.







App. B - 1





--------------------------------------------------------------------------------




“Post-Closing Adjustments”


Definitions
“Cost Overruns” means the construction costs of the Wind Project and reserves
established to support potential construction costs of the Wind Project, in
excess of $1,061,847,492.36.
“Purchaser Cost Overrun Responsibility” means 50% of an amount equal to 30% of
the amount (if any) by which the Cost Overruns exceed the Purchaser Cost Overrun
Sharing Threshold.
“Purchaser Cost Overrun Sharing Threshold” means $206.6 million.
 “Purchaser Returnable Amount (Post-Term Conversion)” means the lesser of (i)
30% of all Returned Funds (Post-Term Conversion), and (ii) (X) the amount of the
Purchaser Cost Overrun Responsibility, less (Y) the amounts of any Returned
Funds (Term Conversion) and Returned Funds (Post-Term Conversion) that were not
paid over to the Seller or otherwise credited to the Seller in the calculation
of the Adjustment Amount (provided for certainty that clause (ii) can never be
less than zero).
“Purchaser Returnable Amount (Term Conversion)” means the lesser of (i) 30% of
all Returned Funds (Term Conversion), and (ii) the amount of the Purchaser Cost
Overrun Responsibility.
“Returned Funds (Post-Term Conversion)” means, in each case after the Term
Conversion Date and to the extent allocable to the Purchaser’s direct and
indirect ownership interest in the Project Company, the sum of (i) amounts
representing a release to the Project Company of reserves for construction
costs, to the extent distributed to the partners of the Project Company, and
(ii) amounts received by the Project Company as proceeds from
construction-related litigation, arbitration or similar proceedings or
settlements of same with CER, Powertel, their subcontractors or their sureties,
to the extent distributed to the partners of the Project Company.
“Returned Funds (Term Conversion)” means, in each case prior to the Term
Conversion Date and to the extent allocable to the Purchaser’s direct and
indirect ownership interest in the Project Company, the sum of (i) construction
equity amounts returned to the partners of the Project Company, (ii) amounts
representing a release to the Project Company of reserves for construction
costs, to the extent distributed to the partners of the Project Company, and
(iii) amounts received by the Project Company as proceeds from
construction-related litigation, arbitration or similar proceedings or
settlements of same with CER, Powertel, their subcontractors or their sureties,
to the extent distributed to the partners of the Project Company.
“Seller Cost Overrun Responsibility” means (a) 50% of the Cost Overruns, less
(b) the amount of the Purchaser Cost Overrun Responsibility.
“Seller-Funded Overruns” means Cost Overruns which are funded by the Seller
(directly or indirectly) through equity contributions to the Project Company.
“Term Conversion Date” means the “Term Conversion Date” as defined in the Credit
Agreement.


Term Conversion Date Adjustment
Promptly after the Term Conversion Date, the “Adjustment Amount” will be
calculated, which shall equal:
(A) $4,500,000, plus
(B) the amount of the Seller-Funded Overruns, less the amount of the Seller Cost
Overrun Responsibility, plus
(C) the Returned Funds (Term Conversion) received by the Purchaser less the
Purchaser Returnable Amount (Term Conversion).
If the Adjustment Amount is positive, Purchaser shall promptly pay such amount
to Seller as an increase to the Purchase Price. If the Adjustment Amount is
negative, Seller shall promptly pay such amount to Purchaser representing a
decrease to the Purchase Price.
Ongoing Returned Amounts
From and after the Term Conversion Date, Purchaser will pay over to Seller, on a
monthly basis, from the Returned Funds (Post-Term Conversion) received by the
Purchaser (i) until the total amount of Returned Funds (Post-Term Conversion)
received by the Purchaser and not paid over to the Seller under this paragraph
equals the Purchaser Returnable Amount (Post-Term Conversion), 70% of such
Returned Funds (Post-Term Conversion), and (ii) thereafter, 100% of such
Returned Funds (Post-Term Conversion).
Insurance Purchase Price Adjustment
Following Closing, the Purchaser will pay over to the Seller as an increase in
the Purchase Price an amount equal to:
(a) 100% of the first CAD$20,000,000 distributed to the Purchaser in relation to
the Purchaser’s direct and indirect ownership interest in the Project Company
from the Insurance Proceeds paid to the Project Company; and
(b) 75% of the incremental proceeds over CAD$20,000,000 distributed to the
Purchaser in relation to the Purchaser’s direct and indirect ownership interest
in the Project Company from the Insurance Proceeds paid to the Project Company.





App. B - 2





--------------------------------------------------------------------------------




Payment Mechanics and Payee Information:


Bank Name: HSBC Bank Canada
Bank Address: 885 West Georgia St.
Vancouver, BC V6C 3G1
Canada
Bank No: 016
Transit no.: 10270
Swift Code: HKBCCATT
Account Name: Pattern Renewable Holdings Canada ULC
Account Type: Business Checking Account
Account Number: 270-215956-001
Currency: Canadian Dollar 


II.    Signing Date Deliverables


Seller’s Signing Date Deliverables:


Not applicable
Purchaser’s Signing Date Deliverables:
Not applicable


III.    Closing


Scheduled Closing Date:


As soon as reasonably practicable after the date hereof (and subject to
deferral, in Purchaser’s sole discretion).
Closing Location:


At the offices of Purchaser, 1088 Sansome St., San Francisco, CA 94111
Outside Closing Date:


December 31, 2019


IV.    Closing Deliverables & Conditions Precedent to Closing


Additional Closing Deliverables of Seller:
In addition to the closing deliverables set forth in Section 1.5(a) of the
Agreement, Seller shall deliver, or cause to be delivered, to Purchaser the
additional closing deliverables set forth in Appendix B-1.


Additional Closing Deliverables of Purchaser:
In addition to the closing deliverables set forth in Section 1.5(b) of the
Agreement, Purchaser shall deliver, or cause to be delivered, to Seller the
additional closing deliverables set forth in Appendix B-2.


Additional Conditions Precedent to Each Party’s Obligations to Close:
In addition to the conditions precedent set forth in Section 5.1 of the
Agreement, the obligation of Purchaser and Seller to Close is subject to the
additional conditions precedent set forth in Appendix B-3.


Additional Conditions Precedent to Purchaser’s Obligations to Close:
In addition to the conditions precedent set forth in Section 5.2 of the
Agreement, the obligation of Purchaser to Close is subject to the additional
conditions precedent set forth in Appendix B-4.


Additional Conditions Precedent to Seller’s Obligations to Close:
In addition to the conditions precedent set forth in Section 5.3 of the
Agreement, the obligation of Seller to Close is subject to the additional
conditions precedent set forth in Appendix B-5.


V.    Additional Termination Rights







App. B - 3





--------------------------------------------------------------------------------




By Either Party:


Not applicable


By Purchaser:


Not applicable


By Seller:


Not applicable


VI.    Indemnification Provisions


Additional Seller Indemnity Obligations:


Not applicable




Additional Purchaser Indemnity Obligations:


Not applicable


Survival Period:


Until the date that is 12 months after the Closing, except for the
representations and warranties in (x) Sections 2.1, 2.2, 2.3, 2.5, 2.6 and 2.9,
and Sections 3.1, 3.2, 3.3, 3.5 and 3.11 which shall survive until the
expiration of the applicable statute of limitations (including extensions
thereof) (the “Survival Period”).


Limitation on Liability:
“Basket Amount”:


1.00% of the Purchase Price




“Seller’s Maximum Liability”:
11.00% of Purchase Price


“Purchaser’s Maximum Liability”:


11.00% of the Purchase Price
Additional Refund or Reimbursement Obligations:


By Purchaser or Purchaser Indemnified Party:
1.    None


By Seller or Seller Indemnified Party:
1.    None


VII.    Additional Transaction Terms


“Additional Permitted Liens”:
1.    As may arise from the EPC Issues


Required Governmental Approvals:
1.    By Closing, the Competition Act Approval shall have been obtained.


Persons with Knowledge:
Seller’s Persons with Knowledge: Frank Davis, Daniel Elkort, Leasa Lennox, David
Janssen and Alex Hoffer


Purchaser’s Persons with Knowledge: Esben Pedersen, Christian Hackett, Michael
Lyon, Kevin Devlin and Nelson Shim
Additional Assignment Rights:


Assignment Rights of Seller: None


Assignment Rights of Purchaser: None


Governing Law:
New York







App. B - 4





--------------------------------------------------------------------------------




Notice Information:
To Seller:


c/o Pattern Renewables LP
1088 Sansome St.
San Francisco, CA 94111
Attention: General Counsel
Phone: 415-283-4000
Fax: 415-362-7900


To Purchaser:


1088 Sansome St.
San Francisco, CA 94111
Attention: General Counsel
Phone: 415-283-4000
Fax: 415-362-7900









App. B - 5





--------------------------------------------------------------------------------





APPENDIX B-1:
ADDITIONAL CLOSING DELIVERABLES OF SELLER
None.








App. B-1 - 1





--------------------------------------------------------------------------------





APPENDIX B-2:
ADDITIONAL CLOSING DELIVERABLES OF PURCHASER


1.    A counterpart signature page and acknowledgement to the Limited
Partnership Agreement in respect of the Project Company dated November 4, 2014
between Pattern Henvey Inlet LP Holdings LP (as legal successor to Pattern
Renewable Holdings Canada ULC), Nigig Power Corporation and GP2, executed by
Pattern Canada Finance Company ULC.


2.    A counterpart signature page and acknowledgement to the Unanimous
Shareholder Agreement in respect of GP2 dated November 4, 2014 between Pattern
Henvey Inlet LP Holdings LP (as legal successor to Pattern Renewable Holdings
Canada ULC), Nigig Power Corporation and GP2, executed by Pattern Canada Finance
Company ULC.


3.    A counterpart signature page and acknowledgement to the Amended and
Restated Limited Partnership Agreement in respect of the Property Company dated
December 14, 2017 between Pattern Renewable Holdings Canada ULC, Henvey Inlet
First Nation and GP3, executed by Pattern Canada Finance Company ULC.


4.    A counterpart signature page and acknowledgement to the Unanimous
Shareholder Agreement in respect of GP3 dated December 14, 2017 between Pattern
Renewable Holdings Canada ULC, Henvey Inlet First Nation and GP3, executed by
Pattern Canada Finance Company ULC.












App. B-2 - 1



--------------------------------------------------------------------------------





APPENDIX B-3:
ADDITIONAL CONDITIONS PRECEDENT TO
EACH PARTY’S OBLIGATIONS TO CLOSE


1.
Receipt of all necessary Required Governmental Approvals set forth on Part VII
of Appendix B.









App. B-3 - 1





--------------------------------------------------------------------------------





APPENDIX B-4:
ADDITIONAL CONDITIONS PRECEDENT TO
PURCHASER’S OBLIGATIONS TO CLOSE


1.
Absence of material amendments or defaults under any Loan Document or Material
Project Document (each as defined in the Credit Agreement in effect as of the
date of this Agreement), other than defaults under the EPC construction
contracts with CER, Powertel, their subcontractors or their sureties relating to
the EPC Issues.

2.
Receipt of all necessary third party and governmental approvals.







App. B-4 - 1





--------------------------------------------------------------------------------





APPENDIX B-5:
ADDITIONAL CONDITIONS PRECEDENT TO
SELLER’S OBLIGATIONS TO CLOSE


None.








App. B-5 - 1





--------------------------------------------------------------------------------





APPENDIX C: ACQUIRED INTERESTS; NPC LOANS; OWNERSHIP STRUCTURE;
AND WIND PROJECT INFORMATION


HENVEY INLET WIND TRANSACTION


I.    Acquired Interests, NPC Loans & Ownership Structure


Project Company:


Henvey Inlet Wind LP
Property Company:
HIW Property Holdings LP


Purchaser:
Pattern Canada Finance Company ULC


Acquired Interests:


49.99% limited partner interest in each of the Project Company and the Property
Company.


100% of the issued and outstanding shares of GP1 (which shall own 50% of the
issued and outstanding shares of GP2, which in turn shall own a 0.02% general
partner interest in the Project Company) and 50% of the issued and outstanding
shares of GP3.


NPC Loans:


All of the Seller’s or Seller’s Affiliates rights, title and interests in:


1.    a grid promissory note issued by Nigig Power Corporation in favour of
Pattern Henvey Inlet LP Holdings LP on September 25, 2018, as amended from time
to time; and


2.    a grid promissory note issued by Nigig Power Corporation in favour of GP1
on September 25, 2018, as amended from time to time.


Subsidiary Transferor:
Pattern Henvey Inlet LP Holdings 2 LP (in respect of Project Company and GP1)


Pattern Renewable Holdings Canada ULC (in respect of Property Company and GP3)







App. C - 1





--------------------------------------------------------------------------------




Direct or Indirect Co-Owners of Project Company and Property Company:
Immediately prior to the Closing:
1.    Pattern Henvey Inlet LP Holdings 2 LP will hold (a) a 99.98% interest in
Pattern Henvey Inlet LP Holdings LP and (b) 100% of the issued and outstanding
shares in GP1;
2.    GP1 will hold (a) 50% of the issued and outstanding shares in the capital
of GP2 and (b) 0.02% interest in Pattern Henvey Inlet LP Holdings LP;
3.    GP2 will hold a 0.02% general partnership interest in the Project Company;
4.    Pattern Henvey Inlet LP Holdings LP will hold a 49.99% limited partnership
interest in the Project Company (the balance of the limited partnership
interests in the Project Company will be held by Nigig Power Corporation
(49.99%));
5.    Pattern Renewable Holdings Canada ULC will hold (a) a 49.99% limited
partnership interest in the Property Company (the balance of the limited
partnership interests in the Property Company will be held by Henvey Inlet First
Nation (49.99%); and (b) 50% of the issued and outstanding shares in GP3 (the
balance of the issued and outstanding shares in GP3 will be held by Henvey Inlet
First Nation (50%)); and
6.    GP3 will hold a 0.02% general partnership interest in the Property
Company.
At Closing:
1.    Pattern Henvey Inlet LP Holdings LP will be dissolved so that (i) Pattern
Henvey Inlet LP Holdings 2 LP will be the holder of 99.98% of the 49.99% limited
partnership interest in the Project Company and 99.98% of the NPC Loan initially
owed to Pattern Henvey Inlet LP Holdings LP and (ii) GP1 will be the holder of
0.02% of the 49.99% limited partnership interest in the Project Company and
0.02% of the NPC Loan initially owed to Pattern Henvey Inlet LP Holdings LP.
2.    Pattern Henvey Inlet LP Holdings 2 LP will then sell to the Purchaser
99.98% of the 49.99% limited partnership interest in the Project Company, 99.98%
of the NPC Loan initially owed to Pattern Henvey Inlet LP Holdings LP as well as
all of the shares of GP1.
3.    GP1 will be dissolved and the Purchaser assumes the assets and liabilities
of GP1 including 0.02% of the 49.99% limited partnership interest in the Project
Company, 0.02% of the NPC Loan initially owed to Pattern Henvey Inlet LP
Holdings LP, the NPC Loan initially owed to GP1 and 50% of the shares of GP2.
4.    Pattern Renewable Holdings Canada ULC will sell to the Purchaser the
49.99% limited partnership interest in the Property Company and 50% of the
shares of GP3.
Consequently, immediately following the Closing, Purchaser will:


1.    directly hold a 49.99% limited partnership interest in the Project Company
and a 49.99% limited partnership interest in the Property Company;
2.    indirectly hold a 0.01% general partnership interest in the Project
Company, through its 50% ownership of GP2;
3.    directly hold 50% of the shares of GP3;
4.    indirectly hold a 0.01% general partnership interest in the Property
Company, through its 50% ownership of GP3; and
5.    directly hold the NPC Loans.


This new ownership structure will be as it appears below:



















































App. C - 2





--------------------------------------------------------------------------------




 
newhenveyownershipstructure.jpg [newhenveyownershipstructure.jpg]
Affiliate(s) through which Seller Holds Interests in Project Company, Property
Company and NPC Loans (the “Seller Affiliates”):


Pattern Henvey Inlet LP Holdings 2 LP
Pattern Henvey Inlet LP Holdings LP
Pattern Renewable Holdings Canada ULC
GP1
GP2
GP3
II.    Wind Project Information


Wind Project:


Expected nameplate capacity: 300 MW


Location: Georgian Bay, Ontario


Turbine type and manufacturer: Vestas 3.4MW


Number of turbines: 87


Commercial Operation Date (or Expected Commercial Operation Date) of Wind
Project:


September 10, 2019
Expected Date of Resolution of Radio Interference and Wind Project is fully
operational


September 10, 2019
Permits & Governmental Approvals:


Schedule 10.01(jj) (Material Permits) to the Credit Agreement is incorporated
herein by reference.







App. C - 3





--------------------------------------------------------------------------------




Legal description of Wind Project site (i.e., real property description):
Schedules 10.01(z)(1) (Easements), 10.01(z)(2) (Leases) and 10.01(z)(3) to the
Credit Agreement are incorporated herein by reference.











App. C - 4





--------------------------------------------------------------------------------





APPENDIX D: DOCUMENTS & KEY COUNTERPARTIES


HENVEY INLET WIND TRANSACTION


I.    B. Material Project Agreements


Certain documents referenced in the Credit Agreement:
Each Material Project Document (as defined in the Credit Agreement)






Certain other documents:


Nil.




II.    Reports, Other Deliverables and Consultants


Environmental Consultant:


Arcadis Canada Inc.
Environmental Reports:


Phase One Environmental Site Assessment for the Site dated September 12, 2017
Phase II Environmental Site Assessment dated November 2, 2017
Independent Engineer:


DNV GL
Independent Engineer’s Report:


Independent Engineer Closing Report dated December 22, 2017, Document No.:
10058988-HOU-R-01, Version G
Title Company:


Chicago Title Insurance Company
Title Policy:


Owner’s Title Insurance Policy, dated December 22, 2017, Policy No.
CL-602272-2C6C7
Wind Consultant:


DNV GL
Wind Energy and Resource Assessment Report:


Wind Consultant's Report dated November 21, 2017 entitled “Henvey Inlet Wind
Farm – Energy Assessment of the Proposed Henvey Inlet Wind Farm”
Insurance Consultant:
Moore McNeil LLC


Insurance Consultant’s Report:


Local Content Consultant’s Report dated December 15, 2016
Local Content Consultant:
PowerHub Inc.


Local Content Report:
Local Content Report dated January 15, 2018


Transmission Consultant:


Not Applicable





App. D - 1





--------------------------------------------------------------------------------




Transmission Consultant’s Report:


Not Applicable
Cost Segregation Consultant:
Not Applicable
Cost Segregation Report:


Not Applicable
Accountant:


Not Applicable
III.    Financing Arrangements
Term Loan Agreement:




Credit Agreement dated December 22, 2017 between Henvey Inlet Wind LP, as
borrower, The Bank of Tokyo-Mitsubishi UFJ, Ltd., as administrative agent, MUFG
Union Bank, N.A., as collateral agent, and the financial institutions from time
to time party thereto (as amended in accordance with its terms, the “Credit
Agreement”)


Other Financing Arrangements:


1.    The documents listed in clauses (a) through (m) of the definition of “Loan
Documents” in the Credit Agreement, in each case without any amendments thereto.


2.    The documents listed in clauses (a) through (l) of Section 13.01(1) of the
Credit Agreement.


3.    1992 ISDA Master Agreement (Multicurrency—Cross Border) and related
Schedule between Bayerische Landesbank, New York Branch and the GP2, in its
capacity as general partner of the Borrower, dated as of December 22, 2017.


4.    1992 ISDA Master Agreement (Multicurrency—Cross Border) and related
Schedule between CaixaBank, S.A. and the GP2, in its capacity as general partner
of the Borrower, dated as of December 22, 2017.


5.    1992 ISDA Master Agreement (Multicurrency—Cross Border) and related
Schedule between KfW IPEX-Bank GmbH and the GP2, in its capacity as general
partner of the Borrower, dated as of December 22, 2017.


6.    1992 ISDA Master Agreement (Multicurrency—Cross Border) and related
Schedule between Sumitomo Mitsui Banking Corporation, New York Branch and the
GP2, in its capacity as general partner of the Borrower, dated as of December
22, 2017.


7.    1992 ISDA Master Agreement (Multicurrency—Cross Border) and related
Schedule between The Bank of Tokyo-Mitsubishi UFJ, Ltd. and the GP2, in its
capacity as general partner of the Borrower, dated as of December 22, 2017.
Indirect Financing Arrangements:


Loan Agreement dated December 22, 2017 (as amended in accordance with its terms,
the “Loan Agreement”) together with the documents listed in Section 4.1 of the
Loan Agreement.


Amendments to any document in this Part III of Appendix D


None





App. D - 2





--------------------------------------------------------------------------------




IV.    Equity and Co-Ownership Arrangements & Key Counterparties


Equity Capital Contribution Agreement (“ECCA”):


Not Applicable
Tax Equity Investors:


Not Applicable
Project Agreement:


Limited Partnership Agreement of Henvey Inlet Wind LP dated November 4, 2014 (as
amended in accordance with its terms, the “Project Agreement”)







App. D - 3





--------------------------------------------------------------------------------





Schedule 2.4
Litigation
To the Knowledge of Seller, there is the following actual or threatened
litigation:


1.
Potential claims in connection with the 2018 forest fires at the Wind Project by
various Persons, including but not limited to, Governmental Authorities and/or
local property neighbours.



2.
A claim was filed on August 30, 2019 by Coxswain Row Capital Corporation in the
Ontario Superior Court of Justice in respect of the provision of alleged
financial advisory or other services related to the Wind Project (Court File No.
CV-19-00626612-OOCL) (the “Coxswain Claim”). The named defendants are Nigig
Power Corporation, Henvey Inlet First Nation, GP2, the Project Company and
Pattern Renewable Holdings Canada ULC. Each of Nigig Power Corporation and
Henvey Inlet First Nation executed an indemnity agreement dated December 18,
2017 in favour of the Project Company in respect of losses related to certain
matters which are the subject of the Coxswain Claim.



3.
Potential claims, cross-claims and counterclaims (whether by the Project Company
or against the Project Company) in connection with cost overruns, defective or
negligent workmanship, other acts or omissions, schedule delays, subcontractor
payment claims or other matters relating to the EPC construction contracts with
either or both of CER, Powertel and their respective subcontractors and sureties
(collectively, the “EPC Issues”). Without limiting the foregoing, formal
claim(s) of default under the EPC construction contracts (and related claims)
against CER and/or Powertel relating to the EPC Issues, and/or proceedings in
respect of related performance bonds and/or lien claims, have been made, and may
continue to be made between the date of this Agreement and Closing, as well as
after Closing.







Schedule 2.4 - 1





--------------------------------------------------------------------------------







Schedule 2.5
Seller Consents and Approvals
1.
Notice to Nigig Power Corporation and GP2 regarding permitted transfers under
the limited partnership agreement of the Project Company dated November 4, 2014
between Pattern Henvey Inlet LP Holdings LP (as legal successor to Pattern
Renewable Holdings Canada ULC), Nigig Power Corporation and GP2.



2.
Notice to Nigig Power Corporation and GP2 regarding permitted transfers under
the unanimous shareholder agreement of GP2 dated November 4, 2014 between
Pattern Henvey Inlet LP Holdings LP (as legal successor to Pattern Renewable
Holdings Canada ULC), Nigig Power Corporation and GP2.



3.
Notice to Henvey Inlet First Nation and GP3 regarding permitted transfers under
the amended and restated limited partnership agreement of the Property Company
dated December 14, 2017 between Pattern Renewable Holdings Canada ULC, Henvey
Inlet First Nation and GP3.



4.
Notice to Nigig Power Corporation and GP2 regarding permitted transfers under
the unanimous shareholder agreement of GP3 dated December 14, 2017 between
Pattern Renewable Holdings Canada ULC, Henvey Inlet First Nation and GP3,
executed by Pattern Canada Finance Company ULC.



5.
Notice to the Administrative Agent under the Credit Agreement of a Permitted
Transfer (as defined therein).































    





--------------------------------------------------------------------------------





Schedule 3.5
Purchaser Consents and Approvals
1.
Competition Act Approval.











Schedule 3.5 - 1





--------------------------------------------------------------------------------





Schedule 4.1(a)
Seller’s Pre-Closing Covenants


1.
Seller will cause Project Company to use commercially reasonable efforts to
achieve COD on or prior to the Outside Closing Date.





Schedule 4.1(a) - 1





--------------------------------------------------------------------------------





Schedule 4.2(d)
Tax Allocation
 
Allocation $
49.99% Limited Partnership Interest in HIW Property Holdings LP
Book value
50% Interest in HIW Property Holdings GP Inc.
Book value
NPC Loans
Face value plus accrued interest
49.99% Limited Partnership Interest in Henvey Inlet Wind LP
Of the balance of the Purchase Price after deducting the first three above
amounts, 99.98% of such amount
0.01% General Partnership Interest in Henvey Inlet Wind LP


Of the balance of the Purchase Price after deducting the first three above
amounts, 0.02% of such amount





                         


    
                                
            
        
    
        





        




Schedule 4.2(d) - 1





--------------------------------------------------------------------------------





Schedule 6.4(b)
Control of Defense of Third Party Claims
Not applicable.




Schedule - 1



